NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

THERESA ANN McDONALD,                           No. 20-17366

                Appellant,                      D.C. No. 4:20-cv-04568-HSG

 v.
                                                MEMORANDUM*
PG&E CORPORATION, PACIFIC GAS
AND ELECTRIC COMPANY,

                Appellees,

OFFICE OF THE U.S. TRUSTEE,

                Trustee-Appellee,

OFFICIAL COMMITTEE OF TORT
CLAIMANTS; OFFICIAL COMMITTEE
OF UNSECURED CREDITORS,

                Creditors-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                              Submitted May 17, 2022**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      This appeal has been held in abeyance since September 23, 2021, pending

resolution of Adventist Health System/West v. Fire Victim Trust (In re Pacific Gas

& Electric Company), No. 21-15447. The stay is lifted.

      Theresa Ann McDonald appeals pro se from the district court’s order

dismissing her bankruptcy appeal. We have jurisdiction under 28 U.S.C. §§ 158(d)

and 1291. We review de novo the district court’s legal conclusions and for clear

error its factual findings. JPMC 2007-C1 Grasslawn Lodging, LLC v. Transwest

Resort Props. Inc. (In re Transwest Resort Props., Inc.), 801 F.3d 1161, 1168 (9th

Cir. 2015). We affirm.

      The district court properly dismissed McDonald’s appeal as equitably moot

because McDonald did not obtain a stay pending appeal, there has been substantial

consummation of debtors’ plan, and the bankruptcy court could not fashion

effective and equitable relief “without completely knocking the props out from

under the plan and thereby creating an uncontrollable situation for the bankruptcy

court.” Motor Vehicle Cas. Co. v. Thorpe Insulation Co. (In re Thorpe Insulation

Co.), 677 F.3d 869, 881 (9th Cir. 2012) (setting forth factors for determining

equitable mootness).

      We reject as without merit McDonald’s contention that the bankruptcy court

lacked authority to enter its plan confirmation order.


                                          2                                      20-17366
McDonald’s motion to expedite (Docket Entry No. 29) is denied as moot.

AFFIRMED.




                                3                                 20-17366